Exhibit 10.1




This addendum, dated as of April 21, 2016 (this “Addendum”), amends certain
rights and obligations provided for under the Transition and Separation
Agreement and Release dated March 1, 2016 (the “Delpani TSA”) by and between
Lorenzo Delpani (the “Executive”) and Revlon Consumer Products Corporation
(“RCPC”) and Revlon, Inc. (“Revlon”) (RCPC and Revlon collectively, the
“Company”).  Capitalized terms used but not defined herein shall have the
meanings set forth in the Delpani TSA.


1.            On or before April 22, 2016 (the “Closing Date”), the parties
hereby agree that the Company will pay to the Executive an amount equal to one
million six hundred thousand dollars ($1,600,000), less applicable withholding
amounts (the “Special Payment”) in consideration for the cancellation of the
Eligible Shares, which shares will be cancelled effective as of the Closing Date
(the “Share Cancellation”). Executive acknowledges and agrees that, in lieu of
the Eligible Shares, the Special Payment shall serve as consideration for the
Executive’s continued compliance with the Restrictive Covenants during the
Non-Competition Period;


2.            On the Closing Date, the Company will repurchase from the
Executive, and the Executive shall cause to be transferred to the Company, his
72,895 shares of Revlon Class A common stock (representing vested, formerly
restricted shares), at a per share price of $36.83 (representing the NYSE
closing price of Revlon Class A common stock on April 20, 2016), for an
aggregate purchase price of $2,684,722 (the “Share Repurchase”);


3.            The Executive and the Company agree that the Executive will not
stand for re-election to serve as a member of Revlon’s Board at Revlon’s 2016
annual stockholders’ meeting scheduled to be held on June 9, 2016 and will also
cease to serve as a member of RCPC’s Board as of such date; and


4.            The Executive further agrees that the Repayment Obligation
referred to in Section 1(b) of the Delpani TSA shall remain applicable
notwithstanding the Share Cancellation and Share Repurchase if the Executive
violates the provisions set forth in Section 9 of the Delpani TSA at any time
prior to March 31, 2018, provided that the value in respect of the Eligible
Shares will be deemed to be the Special Payment.


Other than as set forth in this Addendum, the terms and conditions of the
Delpani TSA shall continue in full force and effect.




[Signature Page to Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Addendum is executed as of the date set forth below.

         
April 21, 2016
   
/s/ Lorenzo Delpani
 
Date
   
Lorenzo Delpani
 
 
   
 
                  Revlon, Inc.  

 

         
April 21, 2016
   
/s/ Mark Pawlak
 
Date
   
Mark Pawlak
 
 
   
Senior Vice President, Human Resources,
        Employment & Administration  

 